DocuSign Envelope ID: 31DFD4FE-F909-4499-A14D-AB221FB3FC39
                Case 8:19-cv-00092-DOC-KES Document 9 Filed 02/11/19 Page 1 of 5 Page ID #:26
                                                                                                                                                              POS-010
      ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                     FOR COURT USE ONLY
         CENTER FOR DISABILITY ACCESS
         Raymond G. Ballister, Jr. SBN 111282
         P.O. Box 262490
         San Diego, CA 92196-2490
                 TELEPHONE NO.:      (858) 375-7385    FAX NO. (Optional): (888) 422-5191

      E–MAIL ADDRESS (Optional):     mark@potterhandy.com
          ATTORNEY FOR (Name):       Plaintiff
      CENTRAL      DISTRICT OF CALIFORNIA
        STREET ADDRESS:

           MAILING ADDRESS:

          CITY AND ZIP CODE:

                BRANCH NAME:


          PLAINTIFF/PETITIONER:             Counter                                                               CASE NUMBER:

                                                                                                                           8:19-CV-00092-DOC-KES
     DEFENDANT/RESPONDENT:                   South Coast Plaza et. al.
                                                                                                                 Ref. No. or File No.:

                                         PROOF OF SERVICE OF SUMMONS

                                                   (Separate proof of service is required for each party served.)
    1.    At the time of service I was at least 18 years of age and not a party to this action.
    2.    I served copies of:
           a.             summons
          b.              complaint
          c.              Alternative Dispute Resolution (ADR) package
          d.              Civil Case Cover Sheet (served in complex cases only)
          e.              cross-complaint
          f.      X       other (specify documents):       SEE ATTACHED LIST OF DOCUMENTS SERVED
    3.    a. Party served (specify name of party as shown on documents served):
                South Coast Plaza, a California Corporation
          b.           Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                       under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):
                       Agent for Service of Process - MARK L. HEIM
    4.    Address where the party was served:
          3315 FAIRVIEW ROAD COSTA MESA CA 92626
    5.    I served the party (check proper box)
          a.         by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
                     receive service of process for the party (1) on (date):                      (2) at (time):
          b.              by substituted service.  On (date): 1/29/2019          at (time): 12:40 pm I left the documents listed in item 2 with or
                          in the presence of (name and title or relationship to person indicated in item 3):
                          Sally Sims, Administrative Assistant
                         (1)              (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                          of the person to be served. I informed him or her of the general nature of the papers.

                         (2)              (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                          place of abode of the party. I informed him or her of the general nature of the papers.
                         (3)              (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                          address of the person to be served, other than a United States Postal Service post office box. I informed
                                          him or her of the general nature of the papers.
                         (4)              I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                          at the place where the copies were left (Code Civ. Proc., § 415.20). I mailed the documents on
                                          (date): 1/30/2019 from (city): San Diego                     or        a declaration of mailing is attached.
                         (5)              I attach a declaration of diligence     stating actions taken first to attempt personal service.
                                                                                                                                                                 Page 1 of 2

      Form Adopted for Mandatory Use                                                                                                        Code of Civil Procedure, § 417.10
        Judicial Council of California
                                                             PROOF OF SERVICE OF SUMMONS
      POS-010 [Rev. January 1, 2007]
DocuSign Envelope ID: 31DFD4FE-F909-4499-A14D-AB221FB3FC39
               Case 8:19-cv-00092-DOC-KES Document 9 Filed 02/11/19 Page 2 of 5 Page ID #:27
          PLAINTIFF/PETITIONER:          Counter                                                        CASE NUMBER:


                                          South Coast Plaza et. al.                                               8:19-CV-00092-DOC-KES
     DEFENDANT/RESPONDENT:



    5.    c.            by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
                        address shown in item 4, by first-class mail, postage prepaid,

                        (1) on (date):                                             (2) from (city):
                         (3)         with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                     to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                        (4)           to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

          d.            by other means (specify means of service and authorizing code section):




                        Additional page describing service is attached.

    6.    The "Notice to the Person Served" (on the summons) was completed as follows:
           a.        as an individual defendant. (415.10)
           b.        as the person sued under the fictitious name of (specify):
          c.         as occupant.
           d.        On behalf of (specify):       South Coast Plaza, a California Corporation
                         under the following Code of Civil Procedure section:
                                        416.10 (corporation)                           415.95 (business organization, form unknown)
                                        416.20 (defunct corporation)                   416.60 (minor)
                                        416.30 (joint stock company/association)       416.70 (ward or conservatee)
                                        416.40 (association or partnership)            416.90 (authorized person)
                                        416.50 (public entity)                         415.46 (occupant)
                                                                                       other:
    7.    Person who served papers
          a. Name: Richard Atkinson
          b. Address: 10073 Valley View Street, #118, Cypress, CA 90630
          c. Telephone number: (949) 370-5102
          d. The fee for service was: $ 30
          e. I am:
                (1)            not a registered California process server.
                (2)            exempt from registration under Business and Professions Code section 22350(b).
                (3)            a registered California process server:
                               (i)         owner          employee         independent contractor.
                               (ii) Registration No.: 2888
                               (iii) County: Orange

     8.            I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

                   or
     9.            I am a California sheriff or marshal and I certify that the foregoing is true and correct.

    Date:               1/31/2019

          Richard Atkinson
               (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                            (SIGNATURE )




    POS-010 [Rev. January 1, 2007]                                                                                                        Page 2 of 2
                                                         PROOF OF SERVICE OF SUMMONS
DocuSign Envelope ID: 31DFD4FE-F909-4499-A14D-AB221FB3FC39
              Case 8:19-cv-00092-DOC-KES Document 9 Filed 02/11/19 Page 3 of 5 Page ID #:28
        Attorney or Party without Attorney (Name and Address):
       CENTER FOR DISABILITY ACCESS
                                                                       Telephone No.:   (858) 375-7385
        Raymond G. Ballister, Jr. SBN 111282
       P.O. Box 262490                                                   Fax No.:   (888) 422-5191
       San Diego, CA 92196-2490
       Attorney for          Plaintiff
       Insert name of Court, and Judicial District and Branch Court:
         
       CENTRAL DISTRICT OF CALIFORNIA
       SHORT TITLE CASE:
          

         
       PLAINTIFF:           Counter
         
       DEFENDANT:              South Coast Plaza et. al.
                                                                                                     Case No.:
                    AFFIDAVIT OF REASONABLE DILIGENCE                                                             8:19-CV-00092-DOC-KES
          Richard Atkinson
      I, ____________________________,        declare I am a Registered Process Server and was retained by AUPDGD3ULPH. I was
      on the dates mentioned herein over the age of eighteen years and not a party to this action. I am authorized to serve legal process
      in the State of California. The following facts are within my personal knowledge and if sworn as a witness I can and will
      truthfully and competently testify thereto.

      I attempted to serve the following documents: SEE ATTCHED LIST OF DOCUMENTS SERVED
      Name of party served: South Coast Plaza, a California Corporation

    ( Jan 25, 2019, 10:10 am)
    (Business) and ( 3315 FAIRVIEW ROAD, COSTA MESA, CA 92626 )
    Unsuccessful Service Attempt



    (Jan 28, 2019, 2:15 pm)
    (Business) and ( 3315 FAIRVIEW ROAD, COSTA MESA, CA 92626 )
    Unsuccessful Service Attempt



    ( Jan 29, 2019, 12:40 pm)
    (Business) and ( 3315 FAIRVIEW ROAD, COSTA MESA, CA 92626 )
    Unsuccessful Service Attempt. I was able to serve personally Sally Sim, who identified herself as Administrative Assistant.
    Age: 60; Ethnicity: Caucasian; Gender: Female; Weight: 140; Height: 5'8"; Hair: Gray; Eyes: Blue




      Process Server: Richard Atkinson                                                                   [X]     Registered California
      Armada Prime                                                                                               Process Server
      9845 Erma Road, Ste. 300                                                                                   Registration Number: 2888
      San Diego, CA 92131                                                                                        County Orange
      (213) 761-5477                                                                                             Fee for service: 30
      I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

                            1/31/2019
      Executed on: _____________________                                                     Signature: ______________________________________

                                Proof of Service complies with CRC 982(a)(23) as required by CCP 417.10
      ______________________________________________________________________________________________________
                                       AFFIDAVIT OF REASONABLE DILIGENCE
DocuSign Envelope ID: 31DFD4FE-F909-4499-A14D-AB221FB3FC39
             Case 8:19-cv-00092-DOC-KES Document 9 Filed 02/11/19 Page 4 of 5 Page ID #:29


          Attorney or Party without Attorney (Name and Address):

          CENTER FOR DISABILITY ACCESS
                                                                                   Telephone No.:   (858) 375-7385
          Raymond G. Ballister, Jr. SBN 111282
          P.O. Box 262490                                                            Fax No.:   (888) 422-5191
          San Diego, CA 92196-2490
          Attorney for Plaintiff
          Insert name of Court, and Judicial District and Branch Court:

          CENTRAL DISTRICT OF CALIFORNIA
          SHORT TITLE CASE:




          PLAINTIFF:          Counter
          DEFENDANT:           South Coast Plaza et. al.
                              PROOF OF SERVICE BY MAIL
                                                                                                           Case No.:
                                                                                                                       8:19-CV-00092-DOC-KES

            1. I am at least 18 years of age, not a party to this action, and I am a resident of or employed in the county
            where the mailing took place.

            2. I served copies of the following documents: SEE ATTCHED LIST OF DOCUMENTS SERVED

            3. By placing a true copy thereof enclosed in a sealed envelope, with First Class postage thereon fully
               prepaid, in the United States Mail at San Diego, California, addressed as follows:

                          a. Date of Mailing: 1/30/2019
                          b. Place of Mailing: San Diego, California
                          c. Addressed as follows:
                                                                          SOUTH COAST PLAZA
                                                                          Agent for Service of Process: MARK L. HEIM
                                                                          3315 FAIRVIEW ROAD
                                                                          COSTA MESA CA 92626


            I am readily familiar with this business’s practice for collecting and processing correspondence for
            mailing. On the same day that correspondence is placed for collection and mailing, it is deposited in the
            ordinary course of business with the United States Postal Service in a sealed envelope with postage fully
            prepaid at San Diego, California in the ordinary course of business.



                       Armada Prime
                        9845 Erma Road, Ste. 300
                         San Diego, CA 92131
                          (213) 761-5477
                           Admin@ArmadaPrime.com




            I declare under penalty of perjury under the laws of the State of California that the foregoing is true and
            correct.


                              1/30/2019
            Executed on: _____________________                                     Signature: ______________________________________

       

                                                                           PROOF OF SERVICE BY MAIL
DocuSign Envelope ID: 31DFD4FE-F909-4499-A14D-AB221FB3FC39
           Case 8:19-cv-00092-DOC-KES Document 9 Filed 02/11/19 Page 5 of 5 Page ID #:30
                           Counter v. South Coast Plaza
            Case Name: ________________________________________________ 

            Case Number: ______________________________________________ 
                             8:19-CV-00092-DOC-KES


                                                  DOCUMENTS SERVED 

✔ SUMMONS & PROOF OF SERVICE                                     ECF REGISTRATION INFORMATION HANDOUT
✔ COMPLAINT & CIVIL COVER SHEET                                  ORDER SETTING CASE MANAGEMENT CONFERENCE
    INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET 
                                                                 NOTICE OF CASE ASSIGNMENT – UNLIMITED CIVIL CASE
    VERIFICATION 
                                                                 VOLUNTARY EFFICIENT LITIGATIONS STIPULATIONS
    CIVIL CASE COVER SHEET ADDENDUM AND STATEMENT OF 
    LOCATION                                                     STIPULATION - EARLY ORGANISATIONAL MEETING

✔ NOTICE TO PARTIES OF COURT – DIRECTED ADR PROGRAM              STIPULATION – DISCOVERY RESOLUTION
✔ CERTIFICATION AND NOTICE OF INTERESTED PARTIES                 INFORMAL DISCOVERY CONFERENCE
✔ NOTICE OF ASSIGNMENT TO UNITED STATES JUDGES                   STIPULATION AND ORDER – MOTIONS IN LIMINE
    NOTICE TO COUNSEL 
                                                             ✔   ADVISORY INFORMATION FOR BUILDING OWNERS AND TENANTS
    ATTENTION: NEW CVIL ACTIONS                                  [PER CALIFORNIA CIVIL CODE 55.3(B)(1)(A)]
    DEMAND FOR JURY TRIAL                                        ADVISORY NOTICE TO DEFENDANT [PER CALIFORNIA CIVIL CODE
                                                             ✔   55.54(A)(1)]
    NOTICE TO PARTIES: COURT POLICY ON SETTLEMENT        
    AND USE OF ALTERNATIVE DISPUTE RESOLUTION (ADR)              NOTICE OF STAY & EARLY EVALUATION CONF OR JOINT INSPECTION (Disability Access
                                                             ✔   Litigation)
    ORDER RE STATUS (PRE TRIAL SCHEDULING) CONFERENCE 
    NOTICE OF AVAILABILITY OF A MAJISTRATE JUDGE TO          ✔   DEFENDANT’S APPLICATION FOR STAY & EARLY EVALUATION CONFERENCE PER CIVIL
                                                                 CODE 55.54 OR JOINT INSPECTION
    EXERCISE JURISDICTION AND APPEAL INSTRUCTIONS 
                                                             ✔   OTHER
    NOTICE OF AVAILABILITY‐VOLUNTARY DISPUTE RESOLUTION 
    STIPULATION TO ELECT REFFERAL OF ACTION TO VOLUNTARY         INITIAL STANDING ORDER
    DISPUTE RESOLUTION PROGRAM (VDRP)                            FOLLOWING ASSIGNMENT OF
    ORDER REQUIRING JOINT STATUS REPORT                          CIVIL CASE TO JUDGE CARTER
    ORDER RE FILING REQUIREMENTS  
    ORDER SETTING MANDATORY SCHEDULING CONFERENCE 
    STANDING ORDER REGARDING CASE MANAGEMENT IN ALL 
    CIVIL CASES 
    SCHEDULING ORDER FOR CASES ASSERTING DENIAL OF RIGHT 
    OF ACCESS UNDER AMERICANS WITH DISABILITIES ACT 
    CIVIL MINUTES – GENERAL 
    SETTLEMENT CONFERENCE PROCEDURES 
    STANDING ORDER FOR ALL JUDGES OF THE NORTHERN 
    DISTRICT OF CALFORNIA 
    CONSENT TO PROCEED BEFORE A UNITED STATE MAJISTRATE 
    JUDGE 
